UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7793



FRANK M. NEFF,

                                              Plaintiff - Appellant,

          versus

ROXBURY CORRECTIONAL INSTITUTION; STATE OF
MARYLAND; TALBOT COUNTY, MARYLAND; SOCIAL
SERVICE, Easton, Maryland; EASTON MARYLAND
POLICE DEPARTMENT; EASTON MARYLAND JAIL;
BONNIE RUSS; MARIE HILL, State Attorney;
WILLIAM HORNE, Judge; APRIL RUSS; OFFICER; THE
CHESAPEAKE CENTER; KAREN WARNER,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-95-
2899-MJG)

Submitted:   January 11, 1996             Decided:   January 25, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Frank M. Neff, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1988) complaint. As to

those claims which the district court properly held must be brought

in a 28 U.S.C. § 2254 (1988) proceeding, we affirm on the reasoning

of the district court. Neff v. Roxbury Correctional Institution,
No. CA-95-2899-MJG (D. Md. Oct. 20, 1995).

     Because Appellant may amend his complaint to comply with Fed.

R. Civ. P. 8(a) with respect to his § 1983 claims, we dismiss this
portion of the appeal for lack of jurisdiction. See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.

1993); 28 U.S.C. § 1291 (1988). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                              AFFIRMED IN PART, DISMISSED IN PART




                                2